                   U.S. IMmGRATIOiN AND CUSTOMS



Directive Number 11072.1:                  Civil Immigration Enforcement Actions Inside Courthouses

                 Issue Date:         January 10,2018
                 Effective Date:     January 10,2018
                 Superseded:         None
                 Federal Enterprise Architecture Number: 306-112-002b

1.      Purpose/Background. This Directive sets forth U.S. Immigration and Customs
        Enforcement (ICE) policy regarding civil immigration enforcement actions inside federal,
        state, and local courthouses. Individuals entering courthouses are typically screened by
        law enforcement personnel to search for weapons and other contraband. Accordingly,
        civil immigration enforcement actions taken inside courthouses can reduce safety risks to
        the public, targeted alien(s), and ICE officers and agents. When practicable, ICE officers
        and agents will conduct enforcement actions discreetly to minimize their impact on court
        proceedings.

        Federal, state, and local law enforcement officials routinely engage in enforcement
        activity in courthouses throughout the country because many individuals appearing in
        courthouses for one matter are wanted for unrelated criminal or civil violations. ICE's
        enforcement activities in these same courthouses are wholly consistent with longstanding
        law enforcement practices, nationwide. And, courthouse arrests are often necessitated by
        the unwillingness ofjurisdictions to cooperate with ICE in the transfer of custody of
        aliens from their prisons and jails.

2.      Policy. ICE civil immigration enforcement actions inside courthouses include actions
        against specific, targeted aliens with criminal convictions, gang members, national
        security or public safety threats, aliens who have been ordered removed from the United
        States but have failed to depart, and aliens who have re-entered the country illegally after
        being removed, when ICE officers or agents have information that leads them to believe
        the targeted aliens are present at that specific location.

        Aliens encountered during a civil immigration enforcement action inside a courthouse,
        such as family members or friends accompanying the target alien to court appearances or
        serving as a witness in a proceeding, will not be subject to civil immigration enforcement
        action, absent special circumstances, such as where the individual poses a threat to public
        safety orinterferes with ICE's enforcement actions.^


' ICEofficers andagents will make enforcement determinations ona case-by-case basis inaccordance with federal
law and consistent with U.S. Department ofHomeland Security (DHS) policy. See Memorandum from John Kelly,
Secretary of Homeland Security, Enforcement ofthe Immigration Laws to Serve the National Interest (Feb. 20,
2017); Memorandum from John Kelly, Secretary ofHomeland Security, Implementing the President's Border
Security and Immigration Enforcement Improvements Policies (Feb. 20,2017).

Civil Immigration Enforcement Actions Inside Courthouses
